Citation Nr: 0014804	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  96-34 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a tear of the meniscus cartilage of the right 
knee resulting in instability, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for osteoarthritis of 
the right knee with limitation of motion, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
September 1970 to September 1987.  In March 1993, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, granted service connection for 
post-operative residuals of a tear of the meniscus cartilage 
of his right knee and assigned a 10-percent rating.  In May 
1995, and later in May 1996, the RO determined that he was 
not entitled to a rating higher than 10 percent for his right 
knee disability.  The veteran's representative, acting on his 
behalf, filed an appeal with the Board of Veterans' Appeals 
(Board) for a higher rating.  The veteran subsequently 
indicated that he was primarily interested in obtaining a 
one-time lump sum payment for his disability at the 10-
percent level, prorated over the duration of his life, or at 
least until he reaches the age of 65.  In October 1996, the 
RO denied his claim for a one-time lump sum payment and, in 
November 1996, notified him of its decision.  The veteran 
perfected his appeal to the Board.  

In November 1998, the Board granted separate 10 percent 
ratings for instability and osteoarthritis due to painful 
motion affecting his right knee.  The Board also denied the 
veteran's claim for a prorated, one-time lump sum payment for 
his service-connected right knee disability.  The veteran, in 
turn, appealed the Board's decision to United States Court of 
Veterans Appeals (now known as United States Court of Appeals 
for Veterans Claims) (Court).  

In December 1999, the Court granted a joint motion for 
partial remand (filed by the parties); vacated that part of 
the Board's decision that denied separate ratings in excess 
of 10 percent for post-operative residuals of a tear of the 
meniscus cartilage of the right knee and osteoarthritis; and 
remanded the case to the Board for additional proceedings.  
The Court also dismissed the veteran's appeal with respect to 
his claim for a prorated, one-time lump sum payment for his 
service-connected right knee disability.  The case has now 
been returned to the Board for compliance with the directives 
of the joint motion.



REMAND

In the December 1999 joint motion, the parties indicated that 
the Board did not provide adequate reasons and bases for its 
decision denying evaluations in excess of 10 percent for the 
veteran's right knee condition, to include why the evidence 
as to the appellant's current level of disability was not in 
equipoise.  The parties also emphasized that the record 
before the Board at the time of its 1998 determinations 
contained a May 1996 orthopedic examination report in which 
the examiner indicated that he had not been provided with 
either the veteran's military records, or additional private 
medical records dated in January 1996.  Additionally, the 
parties noted that the private medical records dated in June-
July 1998 demonstrated that the veteran had experienced a 
decrease in range of motion, with moderate to severe joint 
space loss, and lateral subluxation of the tibia, suggesting 
that that the veteran's right knee disability had increased 
in severity subsequent to the May 1996 VA orthopedic 
examination.

Given the deficiencies in the current record as noted above, 
the Board finds that additional development of the record is 
needed.  

First, outstanding pertinent treatment records should be 
obtained and associated with the claims file.  The record 
reflects that the veteran has been receiving both VA and 
private medical care for the service-connected disabilities 
for which increased ratings are sought-from Forbes Medical 
System; the University Drive VA Medical Center, in 
Pittsburgh, Pennsylvania; and Dr. A. R. Aspinall of UPMC 
Health System, in Murrysville, Pennsylvania.  Outstanding 
records from these medical providers (and from any other 
source or facility identified by the veteran) must be 
obtained and considered.  See 38 U.S.C.A. § 5107(a) (West 
1991); Massey v. Brown, 7 Vet. App. 204, 208 (1994); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

Then, after all outstanding medical records are associated 
with the claims file, the veteran should undergo a thorough 
medical evaluation for his service-connected right knee 
instability and right knee osteoarthritis in which the 
examiner takes into account the records of the veteran's 
prior medical history, particular to include the medical 
evidence discussed above.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999); Goss v. Brown, 9 Vet. App. 109, 114 
(1996).  

In the report of the VA orthopedic examination of the 
veteran's right knee, the examiner should as provide an 
opinion as to whether, and to what extent, the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination of his knee; the RO should consider these 
factors in adjudicating the claim.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  Adjudication of the claim should also include 
consideration of whether the current level of disability is 
in equipoise (see 38 U.S.C.A. § 5107(b) (West 1991) and 
38 C.F.R. § 3.102 (1999)), as well as whether any higher 
evaluation is warranted on an extra-schedular basis (see 
38 C.F.R. § 3.321(b)(1) (1999)).  The RO must fully explain 
the reasons and bases for its determinations.

Accordingly, the Board hereby REMANDS these matters to the RO 
for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of pertinent medical 
treatment/evaluation of the veteran.  
This should specifically include X-rays 
performed at Forbes Medical System in 
January 1996; any outstanding records 
from the University Drive; VA Medical 
Center, in Pittsburgh, Pennsylvania; from 
Dr. A. R. Aspinall or any other examiner 
at UPMC Health System, in Murrysville, 
Pennsylvania; as well as from any other 
facility or source identified by the 
veteran.  The aid of the veteran and his 
representative in securing such records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  However, if any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  After associating all records 
received pursuant to the development 
requested in paragraph 1, above, the RO 
should arrange for the veteran to undergo 
a VA orthopedic examination to determine 
the current nature and extent of his 
service-connected right knee instability 
and right knee osteoarthritis.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should be reported in 
detail.  The examiner should also render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the right 
knee.  In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  In 
the report, the physician should also 
indicate whether instability in the 
veteran's right knee is present during 
the examination; and, in providing an 
assessment of the extent of impairment 
generally associated with instability, 
specifically indicate whether the use of 
walking aids (e.g., knee brace, cane) is 
required.  

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
should clearly so state.  All examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached, should be set forth 
in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
joint motion and this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claims 
for increased rating for post-operative 
residuals of a tear of the meniscus 
cartilage of the right knee resulting in 
instability and for osteoarthritis of the 
right knee with limitation of motion, on 
the basis of all pertinent evidence of 
record and legal authority, specifically 
to include that cited to above.  The RO 
should provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

5.  If any benefits sought by the veteran 
continue to be denied, he and his 
attorney must be furnished a supplemental 
statement of the case and given an 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to accomplish additional 
development and adjudication in compliance with an order of 
the Court.  It is not the Board's intent to imply whether the 
benefits requested should be granted or denied.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence within the appropriate time 
period.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


